McGrath, Judge,
concurring separately.
{¶ 27} Being in agreement with the reasoning and conclusions of my colleagues, I concur in the decision.
{¶28} Nevertheless, it seems to me that the trial of the issue of wrongful conviction would call for the direct participation of the county prosecutor who *662obtained that conviction. Moreover, a trial held in the county where the conviction occurred would in most instances coincide with the location of relevant witnesses and evidence necessary for the adjudication. Conversely, a trial in a county some significant distance away would create inconvenience and an attendant inefficiency.
{¶ 29} However, given the current law, as set forth in this decision, assessing these matters is not a judicial option but more properly lies with the legislature, which may wish to recognize actual real interests involved and the requirement of the most convenient venue.